Citation Nr: 1002099	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
complex seizure disorder, currently rated as 40 percent 
disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.

3.  Entitlement to a separate compensable evaluation for 
migraine headaches.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel







INTRODUCTION

The appellant served on active duty from April 1974 to 
December 1978, and from October 1980 to March 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to a separate evaluation for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's seizure disorder is currently manifested 
by increased seizure episodes with recent episodes occurring 
subjectively twice a week, including one episode with loss of 
consciousness, incontinence of stool, and biting lower lip 
that occurred in July 2003; more than one major episode is 
not shown during the appeal period, including the last year, 
and 9 to 10 minor seizures per week are not shown at anytime 
during the appeal period.

2.  Degenerative joint disease of the left hip is not 
attributable to service, and arthritis of the left hip is not 
shown during the initial post separation year for either 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
partial complex seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8910 (2009).

2.  Degenerative joint disease of the left hip was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in February 2004 and January 2006 essentially complied with 
statutory notice requirements as outlined above.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.
However, notice of the disability rating and effective date 
elements was not provided until June 2006, after the initial 
rating decisions.  In this letter, the RO reminded the 
appellant that information pertaining to his claim for 
service connection had been sent to him January 2006, and 
provided notice of the disability rating and effective date 
elements of this claims.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his service connection and increased rating claim 
was readjudicated in September 2009.  VA issued a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim.  Also, his statements of record 
concerning the nature and frequency of his seizures address 
the rating criteria and suggest an understanding of the 
criteria necessary to establishment entitlement to an 
increased disability rating.  As such, the very purpose of 
the VCAA notice has not been frustrated by the timing error 
here.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with records from the Social Security Administration 
(SSA).  Also, medical records from Madigan Army Medical 
Center and Naval Hospital Bremerton have been obtained and 
associated with the claims folder.  VA afforded the appellant 
an opportunity to appear for a hearing; none has been 
requested or held.  Additionally, VA afforded the appellant 
examinations.  The examinations are adequate as they reflect 
a pertinent medical history, clinical findings, and a 
diagnosis.  The adequacy of the examinations has not been 
challenged by the appellant.  A VA examination for left knee 
was not conducted.  The Board finds that this is not 
necessary since the Board accepts the current diagnoses of 
record showing degenerative joint disease of the left hip.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Diagnostic Codes 8910 (grand mal epilepsy) provides a 100 
percent evaluation for 12 major seizures during the preceding 
year; an 80 percent evaluation is warranted for 4 major 
seizures, or more than 10 minor seizures weekly, during the 
preceding year; a 60 percent evaluation is warranted for 3 
major seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; and a 40 percent evaluation is warranted for 
1 major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 
(2009). 

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  Note (2): A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  38 C.F.R. § 4.124a.

In this case, the appellant's seizure disorder is currently 
manifested by increased seizure episodes with recent episodes 
occurring subjectively twice a week, including one episode 
with loss of consciousness, incontinence of stool, and biting 
lower lip that occurred in July 2003.  However, more than one 
major episode is not shown during the appeal period, 
including the last year, and 9 to 10 minor seizures per week 
are not shown are not shown at anytime during the appeal 
period.  Therefore, an increased evaluation is not warranted 
because the appellant's symptoms do not meet the schedular 
criteria for increase at any time during the appeal period 
and, as such, there is no basis for the assignment of a 
staged rating.

The record reflects seizure disorder with subjective reports 
of increasing episodes.  An April 2003 Naval Hospital medical 
report reflects well-controlled seizures controlled with 
Tegretol.  Records from Madigan Army Medical Center (MAMC) 
dated December 2003 reflect that the appellant had about 1 
seizure per year, treated with Tegretol, and  manifested as a 
starring spell and aura of dizzy, without generalized tonic-
colonic features.  His last seizure was reported as 5 months 
ago (July 2003).

In January 2004, the appellant reported that his last seizure 
was in August 2003.

In March 2004, a VA examination was conducted.  By history, 
the appellant had a seizure in July 2003, manifested by 
unconsciousness, tonic-colonic movement of arms and legs, 
incontinence of urine (not stool), and biting of lower lip 
(not tongue).  His seizure medication was recently changed to 
Topiramate.  An EEG study showed no abnormalities with a 
specific correlation to seizures.

In a March 2004 statement, the appellant's spouse recounted 
the appellant's head injury in service and requested an 
increased evaluation to "help now and in the future for my 
husband's health needs."  No information was given 
concerning the frequency, duration, or severity of the 
appellant's seizures.

In a memorandum dated February 2004, the appellant 
appellant's neurologist at MAMC stated that the appellant had 
complex partial seizures occurring once every 1 to 2 years, 
treated with Topiramate.

In a July 2004 statement, the appellant reported that he had 
a seizure in June 2004 at home witnessed by his wife.  She 
treated him with a cold wash cloth to the forehead and 
loosening his belt.  He indicated that, after the seizure, he 
felt a little light headed and disoriented, which his 
neurologist said was normal.

In a November 2005 statement, the appellant reported that he 
had 4 seizures this calendar year.  He did not describe the 
nature or duration of the episodes.

MAMC records dated March 2006 reflect that the appellant had 
2 seizures in the last year, with the last episode in August 
2005.  In April 2006, it was noted that there was no recent 
change in medical history.

On QTC examination dated April 2006, the appellant reported 
having had 11 episodes over the last 2 years.  An episode was 
described as headache with loss of 


awareness of surroundings.  He reported the following 
episodes per a self-recorded journal:

Year


Dates


2003
2/12
4/21
8/4
12/16
--
2004
1/9
3/14
7/9
11/4
12/19
2005
2/21
5/10
8/26
11/3
12/10
2006
2/12
--
--
--
--

The symptoms described occur intermittently as often as 6 
times a year with each occurrence lasting for 2 to 6 minutes.  
The examiner diagnosed seizure disorder characterizing it as 
"a minor seizure disorder."

In a letter dated June 2006, a physician from MAMC indicated 
that he was requested to write a letter by the appellant.  
The physician reported that the appellant has had seizures 2 
times per week for the last several months.  He described the 
seizures as events involving dizziness and headache 
associated with a feeling tremulousness.  The appellant 
reported to the physician that witnesses have told him he 
gets a dazed expression on his face during the spells, which 
last about 2 to 5 minutes.  It was noted that he usually gets 
a post-ictal headache and has had one episode of bowel 
incontinence during a seizure.

MAMC treatment records dated September 2006 reflect that the 
appellant's seizure disorder was not well-controlled due to 
medication non-compliance.

In a December 2006 statement, the appellant reported that he 
has seizures no less than 3 times a week.  He stated that he 
had a serious seizure about 2 weeks earlier.  None of the 
manifestations of this episode were described.

In a September 2007 statement, the appellant argued that an 
increased evaluation was warranted because of increase 
seizure episodes per week and loss of temporary memory after 
the episodes.  He reported that he had a major seizure at 
work and fell down a flight of stairs.  He did not report any 
medical treatment for this episode or injuries from the fall.

In October 2007, VA received records from SSA.  These records 
show that, as of November 2006, the appellant was employed 40 
hours per week with the US Navy.  There is no indication that 
SSA benefits were awarded to the appellant.

Having carefully reviewed and considered all the evidence of 
record, the Board finds that the criteria for an increased 
rating for seizures have not been met.  Neither the medical 
nor lay evidence shows 3 major seizures, or 9 to 10 minor 
seizures weekly.  Accordingly, the claim is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

However, the appellant may be entitled to a separate 
evaluation for migraine headaches associated with seizures.  
This is discussed in the remand portion of this decision.

Extraschedular Consideration

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  In this case, the 
appellant has alleged that his service-connected disabilities 
adversely affect his ability to obtain and maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the appellant has reported interference 
with employment secondary to his service-connected seizure 
disorder and that he has received disability retirement from 
his civil service position.  However, the Board also observes 
that the evidence does not establish that the appellant has 
experienced hospitalizations or other severe or unusual 
impairment due to the service-connected disability.  In 
short, the rating criteria contemplate not only his symptoms 
but the severity of his disabilities.  The Board does not 
find that the schedular criteria have been inadequate for 
rating the manifestations of his service-connected 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
for these disabilities is not warranted.

Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed left hip problem is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

The appellant argues that service connection for degenerative 
joint disease of the left hip is warranted because he had hip 
pain in service but did not complain at that time.  He also 
argues that it is related to incident in service where he 
sustained head injury, a slip and fall accident on ice.

A review of the evidence of record shows that service 
treatment records are silent for complaints or findings for 
abnormal left hip pathology.  On Report of Medical History 
dated February 1974, November 1978, and September 1980, the 
appellant denied swollen, painful joints, and arthritis.  The 
Report of Examination for those same dates showed normal 
lower extremities and other musculoskeletal.  No defect of 
the left hip or arthritis was indicated.  Also, Report of 
Examination dated August 1992 reflects normal clinical 
evaluation, with normal lower extremities and other 
musculoskeletal.  The Report of Medical History accompanying 
this report shows that the appellant denied swollen painful 
joints, and arthritis, rheumatism, or bursitis.  The same was 
shown on examination and history dated October 1995 for 
retirement.

Post service, MAMC records dated August 2005 reflect a 
history of accident in service and that the appellant had a 
motor vehicle accident in March 2004.  Per a chiropractor, he 
had a hairline fracture of the hip.  The impression was 
trochanter bursitis and he was referred to the Rheumatology 
Injection Clinic.  A September 2005 treatment note reflects 
an assessment for bilateral trochanter bursitis and history 
of hip discomfort since a motor vehicle accident.

In a May 2006 statement, the appellant reported that he had 
left hip and knee arthritis due to "the serious accident I 
encountered while on active duty in Fort Harrison, Indiana."

A September 2006 MAMC treatment note reflects bursitis of the 
left hip.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for degenerative joint disease of the left hip.  
There are no complaints or findings for abnormal left hip 
pathology in service, and arthritis is not shown in service 
or within the initial post separation year.  The first 
documented evidence of left hip problems is many years after 
service discharge.  Moreover, current medical findings for 
degenerative joint disease of the left hip, or bursitis, have 
not been attributed to service or incident therein by 
reliable evidence.

The appellant is competent to report having hip pain in and 
since service.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  
However, there is a difference between competence and 
credibility.  The Board finds that his report of left hip 
pain since service, to include an in-service injury, is not 
credible.  Service treatment record show no left hip injury 
and no complaints of hip pain during either period of 
service.  Equally important, he denied pertinent pathology 
during service and the examinations of the lower extremities 
were normal.  This coupled with the appellant's more recent 
self-report of having hip pain since a motor vehicle accident 
in March 2005 weighs against the credibility of his 
statements attributing left hip disability to service.  In 
sum, we find that his denial of pertinent history during 
service, the normal findings of the lower extremities during 
service and the silent service records to be far more 
probative than remote assertions advanced in this case.  The 
remote post service assertion of in-service onset and 
continuity are not credible.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

An evaluation greater than 40 percent for partial complex 
seizure disorder is denied.

Service connection for degenerative joint disease of the left 
hip is denied.


REMAND

The Board observes that the record is replete with complaints 
of migraine headache associated with seizure.  Also, lay 
evidence reflects that the appellant has had migraines at 
least 2 times a week at work.  The Board believes that a 
separate compensable evaluation may be warranted for 
headaches.  However, a VA examination addressing the nature, 
frequency, and duration of headaches has not been conducted.  
As such, absent a VA examination, the Board is unable to 
ascertain whether the criteria for a compensable evaluation 
are met for migraine headache/ other headache.

The Board notes that there has been a change to the rating 
schedule regarding possible residuals of head injury.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be conducted.  
The report of examination should identify 
the nature, frequency, and duration of the 
appellant's headaches.  The examiner 
should clearly indicate based on his 
interview of the appellant and review of 
the record whether the appellant has 
characteristic prostrating attacks and, if 
yes, the frequency of those attacks.  A 
complete rational is required for all 
opinions.

2.  The appellant should be issued a VCAA 
letter addressing the evidence or 
information necessary to establish 
entitlement to a separate compensable 
evaluation for migraine headache/headache.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


